From: Russell Buzzelli Case: mmuhenge’-O187Q,5L Doc #: 15-1 FUE As te A/18 1 of Sage ayeE!D Fnahhs 22:16 PM

IN THE MUNICIPAL COURT OF BARBERTON, | . ier :

SUMMIT COUNTY, OHIO MPS
STATE OF OHIO CASE # CRB1702131 os bs
Plaintiff JUDGE: TO BE ASSIGNED
vs oy
MARYBETH FOSTER MOTION TO WITHDRAW
Defendant

Now comes Russell A Buzzelli, attorney for Defendant Marybeth Foster and respectfully requests
of this Honorable Court an Order granting to him permission to withdraw as Counsel in the above
captioned matter. For cause, pursuant to Model Rule of Professional Behavior 1.16 (B) (6) & (9),
a lawyer may withdraw from representation of a client if representation has been rendered
unreasonably difficult by the client. Further, under this rule, representation may be terminated if

continued represeritation results in an unreasonable financial burden on the attomey.

In the instant matter all commmunications with Defendant have ceased. Furthermore, the
Defendant removed her file from Defense Counsel’ds office more than two months ago advising
she would handle her own case, with no further communication, resulting in a total breakdown of
the attorney client relationship. Finally, Defendant is unable to pay for services rendered as
required in a fee agreement. Therefore, based on a total breakdown in the Attorney Client
relationship, the undue financial burden on Counsel , and Defendant’s intentional actions,

Defense Consel requests permission to withdraw herein.

Respectfully Submitted,

ie ay

PC Rny OO: Fm
Russell A. Buzzelli #0038165
PO Box 84

Wadsworth, Ohio 44281
(330)336-1075 phn
Case: 5:18-cv-01870-SL Doc #: 15-1 Filed: 12/14/18 2 of 3. PagelD #: 123

From: Russell Buzzelli Fax: 18985199256 To: Fax: (390) 648-6779 Page: dota 12/03/2028 12:16 PM

CERTIFICATE OF SERVICE

A copy of the above motion and proposed order was served on the Defendant at her published
email address of mbke]@hotmail.com, and at her residence at 2113 Copley Road, Copley, OH
44321, by US Mail on September 21, 2018 and December 2, 2018 and on Counsel! for the State
Attorney Thomas D. Bown, Asst. Prosecutor, City of Akron Prosecutor’s Office, 217 §. High
Street, Suite 203, Akron, Ohio 44308 Office: (330) 375-2424, thown@akronohio.gov on
December 2, 2018.

Roord 1 Seong O09: Sey
Russell A. Buzzelli #0038165
Case: 5:18-cv- -01870- SL Doc #: 15-1 Filed: 12/14/18 3 of 3. Page|D #124

Fram: Russell Buzzeili Fax: 18885199256 Fax: (330) 648-6779 Page: 2 12/03/2018 22:16 PM

IN THE MUNICIPAL COURT OF BARBERTON

 

SUMMIT COUNTY, OHIO
STATE OF OHIO CASE # CRB1702131
Plaintiff JUDGE: TO BE ASSIGNED
Vs
MARYBETH FOSTER ORDER GRANTING WITHDRAWAL
Defendant

This matter is before the Court on motion of Attorney Russell A. Buzzelli, Esq., pursuant
to Model Rule of Professional Behavior 1.16 (B) (6) & (9), requesting permission of
this Court to withdraw in the above described matter.

Pursuant to this Model Rule a lawyer may withdraw from representation of a client if
representation has been rendered unreasonably difficult by the Client. Further, under this rule,
representation may be terminated if continued representation results in an unreasonable financial
burden on the attomey.

For good cause shown Attomey Buzzelli’s motion to withdraw is granted.

IT 1S SO ORDERED.

 

JUDGE
